Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U .S .C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Das Sharma et al. (hereinafter Das Sharma), US 2016/0283375.
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.

The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048,1054-55,44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393,1404-05,162 USPQ 541,550- 551 (CCPA 1969)" (MPEP p 2100-8, c 2,1 45-48; p 2100-9, c 1,11-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

As per claim 1, 2, and 11, Das Sharma teaches a data storage device (Fig. 8a), comprising: 2a non-volatile memory; and 3a multi-stage controller coupled to the non-volatile memory, including an upper on- 4chip interconnect and a lower on-chip interconnect (figs 8A, 8B, 8C — element “SML’” — [0071-0073]), 5wherein: 6the multi-stage controller further includes a code loader, a front-end central 7processing unit and an arbitrator (Das Sharma teaches wherein the interconnect bus supports coherency across a plurality of different processing devices external to the controller device [0058]); 8when being connected to the lower on-chip interconnect, the code loader loads a 9code from a read-only memory to operate the multi-stage controller; (Das Sharma teaches being configured to handle the data operation request including by being configured to manage communication with a memory or data storage device external to the controller device [fig 8A element 805 accessed by element 815 — [0071-0085]) and 10when the code is finished loading, the code loader is disconnected from the lower 11on-chip interconnect and the arbitrator connects the front-end central 12processing unit to the lower on-chip interconnect. (Further, Das Shama teaches wherein the controller device comprises a PCI Express (PCle) PHY interface [0059, 0071-0073]) Das Sharma teaches the device of claim 1, wherein the integrated interconnect protocol component on the controller device and the integrated memory or storage controller component on the controller device are connected directly via a single custom and optimized interface [fig 8A shows element 805 directly connected using SML or to element(s) 805].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das Sharma et al. (hereinafter Das Sharma) in view of Malladi et al. (hereinafter Malladi) US 20210311739.
As per claim 18, Das Sharma is silent as to the device of claim 18, wherein the interconnect bus comprises an Advanced eXtensible Interface (AXI).  bus.
However, Malladi teaches using an interconnect bus comprising a Compute Express Link (CXL) bus [Malladi paragraphs 56-59] for the benefit of using an open standard that’s easily publicly available in a royalty free basis [Malladi paragraphs 56- 59]. Whereas, the AXI and CXL share the same capabilities. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Das Sharma and Malladi to have the interconnect bus comprises a Compute Express Link (CXL) Bus [Malladi paragraphs 56-59] for the benefit of using an open standard that’s easily publicly available in a royalty free basis [Malladi paragraphs 56-59].

Allowable Subject Matter
Claims 3-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also how the amendments avoid such references or objections. See 37 C.F.R.I .lll(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272-4157. The examiner can normally be reached between 8:30- 5:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 6729.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272- 2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184 
August 27, 2022